DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-17, 25, and 27 are objected to because of the following informalities:  a typographical error. 
Claims 15-17 should be amended to read “the plurality of diagonally or generally helically extending slots” as recited in claim 11, from which claims 15-17 depend.
Lines 13-14 of claim 25 should be amended to read “the plurality of diagonally or generally helically extending slots” as recited in lines 8-9 of claim 25.
Claim 27 should be amended to read “the plurality of diagonally or generally helically extending slots” as recited in claim 25, from which claim 27 depends.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a flexible section” in line 3. However, “a flexible section” is already defined in lines 6-7 of claim 1, from which claim 10 depends. Since it is unclear as to whether or not the flexible section recited in claim 10 is the same as the flexible section recited in claim 1, the limitation is rendered indefinite. For examination purposes, the flexible section recited in claim 10 is considered to be the same flexible section recited in claim 1. Claims 11-20 are also rendered indefinite due to their dependency from claim 10.
Claim 25 recites “a flexible section” in line 6. However, “a flexible section” is already defined in lines 6-7 of claim 1, from which claim 25 depends. Since it is unclear as to whether or not the flexible section recited in claim 25 is the same as the flexible section recited in claim 1, the limitation is rendered indefinite. For examination purposes, the flexible section recited in claim 25 is considered to be the same flexible section recited in claim 1. Claims 26-32 are also rendered indefinite due to their dependency from claim 25.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paskar (US Pub. No. 2014/0088684).
Regarding claim 1, Paskar discloses a delivery apparatus for a medical device implant (for example, see abstract describing that the disclosed catheter system can be used for inserting a stent graft) comprising an outer catheter (19C; Figures 3A-C through 8-C) and a flexible delivery catheter (13C), wherein the outer catheter (19C) comprises an axially extending shaft and a first lumen extending co-axially through the axially extending shaft (lumen through which 13C extends), wherein the flexible delivery catheter (13C) comprises an elongate shaft having a flexible section (71B) extending along a distal portion of the elongate shaft (Figures 3A-C through 8-C illustrate the distal section being configured to curve, Figures 4A-B through 6-B illustrating how all the disclosed outer and delivery catheters are configured to curve via a pull-wire and gaps on the distal section, and paragraph [0130] describing 13C being curvable by actuatable control elements for controlling the pull-wire), wherein the flexible section (71B) of the elongate shaft can be positioned or adjusted between a first, delivery configuration (straight configuration as illustrated in Figure 4A-B) and a second, activated configuration (curved configuration illustrated in Figures 4B-B through 4D-B and 3A-C through 8-C), wherein the delivery catheter (13C) further comprises a pull wire (37B), wherein the elongate shaft comprises an axially extending second lumen (the lumen through which the pull-wire extends), and the pull wire (37B) extends co-axially through the second lumen of the elongate shaft (Figure 4A-B), and wherein a distal end of the pull wire (37B) is fixedly secured or attached to the distal end of the elongate shaft (Figure 4A-B and paragraph 106).
Regarding claim 2, Paskar discloses the elongate shaft further comprises a relatively more rigid section located adjacent and proximal to the flexible section (the weakness/gaps impart the flexibility to the flexible section 71B of the elongate shaft, thereby the section proximal to the flexible section 71B comprises a relatively more rigid section as claimed).
Regarding claim 3, Paskar discloses the second lumen is centrally disposed (see Figure 4A-B and paragraph [127] describing a medical may be routed through medical element 13C, thereby having a centrally disposed lumen as claimed).
Regarding claim 4, Paskar discloses in the delivery configuration, the flexible section is substantially straight (Figure 4A-B).
Regarding claim 5, Paskar discloses in the activated configuration, the delivery catheter (13C) forms a helically curved portion (Figure 4-C).
Regarding claim 6, Paskar discloses the helically curved portion comprises a proximal section that curves radially away from the elongate shaft in a plane that is substantially perpendicular to the elongate shaft (Figure 4-C).
Regarding claim 7, Paskar discloses the helically curved portion comprises a distal tip portion that is angled downwardly away from the plane of the proximal section (see paragraph [0148] describing various shapes can be achieved, including up-going and down-going out-of-plane shapes, thereby the helically curved portion comprises a distal tip portion that is angled downwardly away from a plane of the proximal section as claimed).
Regarding claim 8, the claimed phrase “is attached with an adhesive” is being treated as a product by process limitation; that is the distal end of the pull wire (37B) is attached to the distal end of the elongate shaft with an adhesive. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, even though Paskar is silent as to the process used to attach the distal end of the pull wire to the distal end of the elongate shaft, it appears that the attachment would be the same as that claimed; especially since both applicant’s attachment and the prior art attachment are fixed such that pulling on the pull wire allows the flexible section of the elongate shaft to curve.
Regarding claim 9, the claimed phrase “is attached with welding” is being treated as a product by process limitation; that is the distal end of the pull wire (37B) is attached to the distal end of the elongate shaft with welding. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, even though Paskar is silent as to the process used to attach the distal end of the pull wire to the distal end of the elongate shaft, it appears that the attachment would be the same as that claimed; especially since both applicant’s attachment and the prior art attachment are fixed such that pulling on the pull wire allows the flexible section of the elongate shaft to curve.
Regarding claim 10, Paskar discloses the elongate shaft comprises a plurality of axial sections (the flexible section 71B and the relatively more rigid section located adjacent the flexible section 71B), the plurality of axial sections comprising a relatively more rigid section located adjacent and proximal to a flexible section extending along a distal portion of the elongate shaft (the weakness/gaps impart the flexibility to the flexible section 71B of the elongate shaft, thereby the section proximal to the flexible section 71B comprises a relatively more rigid section as claimed).
Regarding claim 23, Paskar discloses the elongated shaft is configured such that pulling on the proximal end of the pull wire (37B) causes the flexible section (distal section) of the elongated shaft to deform into the activated configuration (paragraph 106).
Regarding claim 24, Paskar discloses the elongated shaft is configured such that releasing tension on the pull wire causes the elongated shaft to return to the delivery configuration (see Figure4A-B illustrating the delivery configuration in which tension is not applied to the pull wire 37B, thereby when tension is released the elongated shaft returns to the delivery configuration as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Paskar as applied to claim 1 above, and further in view of Forster et al. (US Pub. No. 2009/0099554).
Regarding claims 21 and 22, Paskar fails to disclose the material of the elongated shaft. Forster also discloses an elongated shaft (1400) having a flexible section (Figure 14). Forster teaches the elongate shaft is formed from an elastically deformable, shape memory material, such as nitinol (paragraph [0073]) in order to facilitate flexion of the flexible section without breakage (paragraph [0073]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Paskar’s elongated shaft from an elastically deformable, shape-memory material, such as nitinol, as taught by Forster. Doing so would facilitate flexing and straightening of Paskar’s elongate shaft as needed during a procedure, while minimizing the risk of damage thereto.
Allowable Subject Matter
Claims 11-20 would be allowable if claim 10 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and claim 11 is rewritten to include all of the limitations of base claim 1 and intervening claim 10. The applicant discloses in paragraphs [0100] – [0102] that the combination of the claimed slots advantageously allows the flexible section to achieve the shape illustrated in Figure 9C while reducing strain on the outer radius of the curved sections and avoiding kinking of the shaft, thereby allowing devices to pass more easily therethrough. The combination of slots recited in claim 11 is neither disclosed nor suggested by the prior art.
Claims 25-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The applicant discloses in paragraphs [0100] – [0102] that the combination of the claimed slots advantageously allows the flexible section to achieve the shape illustrated in Figure 9C while reducing strain on the outer radius of the curved sections and avoiding kinking of the shaft, thereby allowing devices to pass more easily therethrough. The combination of slots recited in claim 25 is neither disclosed nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 8, 2022